UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8309


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WILLIAM STEVEN HURLEY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.        Thomas David
Schroeder, District Judge. (1:04-cr-00042-TDS-1; 1:07-cv-00745-
TDS-PTS)


Submitted:    March 17, 2009                 Decided:   March 23, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Steven Hurley, Appellant Pro Se. Randall Stuart Galyon,
OFFICE OF THE UNITED STATES ATTORNEY, Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William       Steven    Hurley       seeks    to    appeal   the   district

court’s    order     accepting      the    recommendation        of   the    magistrate

judge and denying relief on his 28 U.S.C. § 2255 (2000) motion.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                     28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)        (2000).         A    prisoner     satisfies      this

standard   by    demonstrating          that     reasonable      jurists    would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                            Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529
U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).        We    have    independently         reviewed     the   record    and

conclude      that      Hurley    has     not    made     the    requisite      showing.

Accordingly,       we     deny    Hurley’s       motion    for    a   certificate      of

appealability and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                               DISMISSED



                                             2